Citation Nr: 0709362	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility to education benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to January 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

Initially, the Board notes that the evidence assembled for 
the Board's review consists of the veteran's VA education 
folder.  His VA claims folder is not of record, and it 
appears that it contains pertinent evidence for the 
resolution of this appeal.  For example, a VACOLS record on 
file indicates that the records from the Board for 
Corrections of Military Records were obtained in May 2004, 
but that this development was in the claims folder.  In 
addition, this VACOLS record indicates the veteran's service 
personnel records were obtained in December 2005.  None of 
these records are among the documents assembled for the 
Board's review.

The Board further notes that on his December 2003 Substantive 
Appeal, the veteran requested a Travel Board hearing in 
conjunction with this appeal.  However, the aforementioned 
VACOLS record indicates that he withdrew his request for a 
Travel Board hearing in October 2006.  Nevertheless, no 
document assembled for the Board's review includes a 
communication from the veteran explicitly withdrawing his 
hearing request as mandated by 38 C.F.R. § 20.704(e).  More 
importantly, the Board's own review of its VACOLS log 
indicates that the veteran provided testimony at a hearing 
before personnel at the RO in April 2006, but no hearing 
transcript of this hearing is before the Board.  Presumably, 
these relevant records are in the absent claims folder.

In short, the evidence on file indicates that there are 
relevant records not part of the documents assembled for the 
Board's review.  Accordingly, the Board concludes that a 
remand is required to obtain the veteran's VA claims folder 
as it is presumed to contain these relevant records. 

The Board also find that a remand is required because, as 
detailed above, it appears that additional evidence was 
obtained following the promulgation of the November 2003 
Statement of the Case (SOC), but it does not appear a 
Supplemental SOC (SSOC) was promulgated as mandated by 
38 C.F.R. § 19.31.  If no such SSOC is contained in the 
claims folder, one must be provided to the veteran on remand.

The RO should also undertake any additional development 
and/or notification it deems necessary to ensure full and 
fair adjudication of the veteran's education case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the veteran's VA 
claims folder and associate it with the 
Chapter 30 education folder.

2.  The RO should review the veteran's VA 
claims folder to determine if it contains 
the aforementioned records from the Board 
for Corrections of Military Records, the 
veteran's service personnel records, 
transcript of an April 2006 RO hearing, 
and his October 2006 withdrawal of his 
request for a Travel Board hearing.

If any of these documents are not 
contained in the claims folder, the RO 
should implement corrective procedures.  
For example, if no SSOC has been 
promulgated which takes into 
consideration the additional evidence, as 
required by 38 C.F.R. § 19.31, then one 
should be promulgated to the veteran.

In addition, if the records in the claims 
folder do not include a withdrawal of the 
veteran's request for a Travel Board 
hearing, one should be scheduled for the 
veteran in accord with his original 
request.

Thereafter, both the veteran's Chapter 30 education folder 
and his VA claims folder should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



